DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022, 7/25/2022 and 8/12/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0152616).
Regarding claim 1, Brown teaches a high loft, nonwoven web exhibiting excellent recovery formed from a single polymer using a single “Spun-Blown” die (“a porous fiber sheet”) (Pg. 1, Paragraph [0002]). The fibers of the nonwoven web may have a size distribution of 0 to 15 microns and has a solids content of between 2% and 50% solids by volume (Pg. 1, Paragraph [0006]; Pg. 2, Paragraph [0025]). Although the ranges for the fiber size and the solids content are not the exact same as those in the instant claim, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Brown further illustrates an embodiment of the nonwoven web as discussed above which is further provided below. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
As illustrated above, the figure provides X, Y, and Z coordinates which are all orthogonal to each other and may be replaced with one another such that the z-axis, which illustrates the thickness of the nonwoven web, may be replaced as the x-axis and so on with the other axes as long as there is an X, Y and Z axis which are all orthogonal to each other (“wherein an X direction, a Y direction, and a Z direction are perpendicular to each other, with a thickness direction of the porous fiber sheet being in the X direction”). Brown further teaches a plurality of snugly stacked C-shaped structures as shown below identified by #24 (“wherein the fibers are in a form of a plurality of nonwoven fabric layers each formed in a C-shape as seen in the Y direction and arranged separably and continuously in the Z direction between the two main surfaces opposite each other”) (Pg. 2, Paragraph [0008]; Pg. 5, Paragraph [0047]; Fig. 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Brown further teaches that the fibers of the nonwoven webs may be continuous and bonded to each other by any means including hydro-mechanical methods (“wherein the fibers in each of the plurality of nonwoven fabric layers are intertangles as seen in the Z direction”) (Pg. 2, Paragraph [0025]).
Brown is silent with respect to the nonwoven webs having a characteristic impedance being less than or equal to 1400 N*s/m3.
However, this property appears to be dependent on the materials and methods of forming the porous fiber sheet of claim 1. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the fiber sheets may be formed from fibers including polypropylenes, polyethylenes, polyurethanes and many more (PGPUB, Pg. 2, Paragraph [0025]). The sheets are also required to have the structural limitations as required by claim 1, which are taught above in view of Brown. In particular, the claim requires a solid percentage of between 1.3% and 8% and an average diameter of between 0.5 and 20 microns which are both taught by Brown in an overlapping range of 2% to 50% by volume and a diameter between 0 and 15 microns. The solids percentage and the diameter of the fibers appears to result in the appropriate characteristic impedance (PGPUB, Pgs. 2-3, Paragraph [0037]-[0040]; Pg. 7, Paragraph [0097]). Lastly, the sheets may be formed by melt blowing or spun bonded methods (PGPUB, Pg. 3, Paragraph [0046]-[0047]).
As discussed above, Brown teaches each of the structural limitations as required by claim 1, including the fiber diameter and the solids percentage. Brown further teaches the webs may be formed from polyolefins, polyethylene terephthalates and other polymer fibers and may be formed from methods including melt blowing and spun bonding (Pgs. 2-3, Paragraphs [026]-[0029]).
Therefore, one of ordinary skill in the art would recognize that the overlapping materials, structural configurations and method of forming the nonwoven webs of Brown and those of the instantly claimed porous fiber sheet would also result in overlapping properties as well, including, but not limited to, a characteristic impedance of less than 1400 N*s/m3. 
Regarding claim 2, Brown teaches the webs as discussed above with respect to claim 1. Brown further teaches the webs have a thickness of less than 250 mm (Pg. 1, Paragraph [0006]). 
Regarding claim 4, Brown teaches the webs as discussed above with respect to claim 3. Brown further teaches the inclusion of two outer skin layers formed from the polymer of the nonwoven web and having thicknesses of less than 2.5 mm (Pg. 3, Paragraphs [0034]-[0035]). 
Regarding claim 5, Brown teaches the webs as discussed above with respect to claim 1. Brown further teaches the webs as having improved acoustic insulation properties and may be used as a foam replacement material (Pg. 2, Paragraphs [0009]-[0010]). 

Terminal Disclaimer
The terminal disclaimer filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/269,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
On pages 4-6, applicant argues that Brown fails to teach the amendments made to claim 1. In particular, applicant argues that Brown fails to teach a plurality of nonwoven fabric layers each formed in a C-shape which are arranged separably and continuously such that the webs of Brown are formed from a single layer of material (Paragraph [0033]). Applicant further argues that the bent fibers in the nonwoven webs are arranged in the same direction as the thickness direction, and not orthogonally as required by the claim. Lastly, applicant argues that Brown fails to teach the nonwoven webs having the characteristic impedance as required by claim 1. 
The examiner notes, however, that each of these limitations are taught by Brown as discussed above and further provided below. 
Regarding the webs as being formed from a single layer of material, the examiner notes that the c-shapes in figure 1 are taught to be “C-shaped fibrous structures as illustrated in figures 1 and 2. These structures are provided through the webs in order to provide a recovery feature acting like springs to return the webs to their original position after being compressed (Pg. 3, Paragraph [0034]). Brown further teaches that these structures are “snugly stacked together” which would indicate a plurality of separate fibrous structures and, further, the fibers may be formed as continuous fibers which would teach the structures as being continuous as well. Furthermore, Paragraph 0042 states that the web as depicted in Figure 2 “exhibits a plurality of snugly stacked….C-shaped structures 24. These…C-shaped structures are also depicted in Figure 1.” The paragraph continues to teach that the unique structure is formed due to the process of laying down the fibers. Because the resulting web exhibits ‘snugly stacked structures’, the fibers have formed distinct layers as claimed. Therefore, the examiner contends that the C-shaped fibrous structures of Brown anticipate the limitation of a plurality of nonwoven fabric layers each formed in a C-shape arranged separably and continuously.
Regarding the limitation of the fibrous structures not being arrange orthogonally to the thickness direction, the examiner notes that this limitation is also taught by Brown as well in the figure provided below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
As shown in this figure, the fibrous structures are arranged in an upward direction which is considered to be orthogonal to the thickness direction, as required by the claim. Therefore, the examiner contends that Brown now teaches the entirety of the limitation of “wherein the fibers are in a form of a plurality of nonwoven fabric layers each formed in a C-shape as seen in the Y direction and arranged separably and continuously in the Z direction between two main surfaces opposite each other.”
Regarding the remaining limitation of the nonwoven webs failing to teach a characteristic impedance of less than 1400 N*s/m3, the examiner concedes in that Brown fails to explicitly teach this impedance. However, this is a property which appears to be resultant on the methods, materials and structural limitations required by the porous fiber sheet of claim 1. 
MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In the instant case, the fiber sheets may be formed from fibers including polypropylenes, polyethylenes, polyurethanes and many more (PGPUB, Pg. 2, Paragraph [0025]). The sheets are also required to have the structural limitations as required by claim 1, which are taught above in view of Brown. In particular, the claim requires a solid percentage of between 1.3% and 8% and an average diameter of between 0.5 and 20 microns which are both taught by Brown in an overlapping range of 2% to 50% by volume and a diameter between 0 and 15 microns. The solids percentage and the diameter of the fibers appears to result in the appropriate characteristic impedance (PGPUB, Pgs. 2-3, Paragraph [0037]-[0040]; Pg. 7, Paragraph [0097]). Lastly, the sheets may be formed by melt blowing or spun bonded methods (PGPUB, Pg. 3, Paragraph [0046]-[0047]).
As discussed above, Brown teaches each of the structural limitations as required by claim 1, including the fiber diameter and the solids percentage. Brown further teaches the webs may be formed from polyolefins, polyethylene terephthalates and other polymer fibers and may be formed from methods including melt blowing and spun bonding (Pgs. 2-3, Paragraphs [026]-[0029]).
Therefore, one of ordinary skill in the art would recognize that the overlapping materials, structural configurations and method of forming the nonwoven webs of Brown and those of the instantly claimed porous fiber sheet would also result in overlapping properties as well, including, but not limited to, a characteristic impedance of less than 1400 N*s/m3. 
Ultimately, the examiner contends that each of the limitations required by claim 1 are obvious in view of the teachings of Brown and the current rejection is made FINAL in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783